Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Yokomori et al. (US Pat. Pub. No. US 2004/0005169 A1) discloses a device for transmitting a rotational force to an electrophotographic photosensitive drum, the device comprising: a flange connectable to the photosensitive drum; a pin configured to transmit a rotational force to the flange; and a coupling member.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 58 is allowable over the prior art of record because the prior art of record does not teach or suggest: a pin penetrates the through-hole portion and is capable of receiving the rotational force from the coupling member, and wherein, when the pin and at least a part of the shaft shaped portion are accommodated in the hollow portion of the flange and the pin contacts the force receiving surface, the pin is capable of transmitting the rotational force received from the coupling member to the flange” as set forth in the claimed combination.
Independent claim 64 is allowable over the prior art of record because the prior art of record does not teach or suggest: a pin penetrates the through-hole portion and is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
March 1, 2021